— Motion by respondent in which petitioner joins in support thereof, to confirm the report of the Special Referee, dated August 30, 1985, which finds that the petition is based on the fact that the respondent had been found guilty of a charge of menacing. The respondent submitted proof that the conviction has been reversed and the matter has been adjourned in contemplation of dismissal. The petitioner has withdrawn the petition and the charge should be dismissed.
The court confirms and adopts the Special Referee’s report. The charge against the respondent, Leon Friedman, is dismissed. Mollen, P. J., Lazer, Mangano, Gibbons and Thompson, JJ., concur.